EXAMINER’S COMMENTS
Notice of Non-Responsive Amendment
The reply filed on 29 June 2022 is not fully responsive to the prior Office action because of the omission(s) or matter(s) delineated below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
(1) Applicant’s reply communicating an election of species (received 29 June 2022) refers to sequence identifiers (i.e., “SEQ ID NOs:”) that were provided in the originally filed specification (received 19 January 2021).  However, a replacement specification and sequence listing were provided on 20 April 2021.  These documents are the official documents of record.  Applicant must refer to the new sequence identifiers in order to be fully responsive to the requirement to elect a species mailed 25 May 2022.  For example, election of a TGF-B1 ligand may refer to SEQ ID NO: 14 or 21, for examples.  Election of immune checkpoint ligand PD-L1 may refer to SEQ ID NO: 17, for example.  The sequence identifiers that Applicant referred to in the reply (received 29 June 2022) do not allow for prosecution to go forward because (A) they refer to a DNA sequence and an amino acid sequence of SEQ ID NO: 1, whereas the SEQ ID NO: 1 of record is a DNA sequence only, and (B) they refer to a DNA sequence and an amino acid sequence of SEQ ID NO: 4, whereas the SEQ ID NO: 4 of record is a DNA sequence only.  As a result, it is not clear which sequences Applicant intends to elect as species for further prosecution.
(2) The claims submitted with the reply are not in compliance with 37 CFR 1.121.  Specifically, claim amendments must be formatted such that the portions that are deleted or added are clearly indicated using strikethrough and underlining editing format, respectively.  If a new claim is intended to completely replace a former claim, the former claim must be canceled and the new claims must be numbered with the next available claim number.  Also, claims must be provided with claim identifiers which indicate whether the claim is “Original,” “Currently Amended,” “Canceled,” “Withdrawn,” “New,” etc.  Finally, the claim set provided with the reply of 29 June 2022 is not presented as commencing on a separate sheet of the amendment document as required by 37 CFR 1.121.

Instructions for Pro Se Applicants
	It is noted that the reply of 29 June 2022 is signed by one of the inventors of the instant application, and that no attorneys are of record in the instant application.  The patent process is a complex set of laws, regulations, policies and procedures; therefore the USPTO always recommends using a registered patent attorney or agent to assist in preparing an application.
	However, when an inventor chooses to prosecute his or her application without the assistance of a registered attorney/agent, there are resources available for such inventors.  (Note: Applications that are prosecuted by an inventor without the assistance of a registered attorney/agent are termed “Pro Se” applications.)
(1) Information regarding the USPTO Pro Se Assistance Center can be found at 
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program
	(2) A sample amendment showing how to properly format a reply to a communication from the USPTO, including samples of claim amendments, can be found at:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
	Applicant is strongly encouraged to prepare their next response using these resources.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
09 September 2022